In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Taylor, J.), dated March 22, 2002, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s motion papers failed to establish a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Flanagan v Hoeg, 212 AD2d 756, 757 [1995]). The affirmed medical report prepared by the defendant’s expert neurologist which the defendant submitted in support of his motion demonstrated the existence of a triable issue of fact as to whether the plaintiff’s limited range of motion in the lumbar spine constitutes a serious injury within the meaning of Insurance Law § 5102 (d) (see Flanagan v Hoeg, supra). Florio, J.P., S. Miller, Friedmann, Townes and Mastro, JJ., concur.